Citation Nr: 0027119	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.


REMAND

The Board notes that in December 1999, the Board received a 
letter from the veteran which included a lay statement 
submitted in support of his claim.  The veteran did not waive 
original jurisdiction regarding this evidence.   Any 
pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. § 
20.1304(c) (1999). 


The record reflects that the pulmonary function tests 
conducted during the most recent VA compensation examination 
in July 1998 did not include all the appropriate tests that 
that are required under the rating criteria found in 
Diagnostic Code 6604.  Diagnostic Code 6604 provides that 
COPD will be evaluated using the following tests: (1) the 
Forced Expiratory of Volume in one second (FEV-1); (2) the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); (3) the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)); or (4) a maximum oxygen consumption measured in 
ml/kg/minute with a cardiorespiratory limit. The pulmonary 
function tests conducted in 1998 did not include the maximum 
oxygen consumption measured in ml/kg/minute with a 
cardiorespiratory limit.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  

2.  A VA examination should be conducted 
by a specialist in respiratory disorders 
in order to determine the nature and 
severity of his service- connected COPD. 
The veteran must be informed of the 
potential consequences of his failure to 
appear.  The claims folder, to include a 
copy of the rating criteria, and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  In addition to pulmonary 
function tests, all other indicated 
special studies should be accomplished.  
Findings should be reported in accordance 
with the Rating Schedule criteria.  The 
examiner should also be asked to provide 
specific comments, to the extent 
possible, attributing all findings and 
symptoms to the veteran's COPD.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  

3.  Then, after ensuring that all of the 
directives of this remand have been 
complied with, (See, 38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998)), the RO should review 
the issue on appeal, taking into 
consideration all evidence, including the 
information received from the appellant 
subsequent to the issuance of the last 
Supplemental Statement of the Case.  The 
RO must consider all applicable laws and 
regulations with consideration 
specifically being given to whether the 
veteran may be entitled to "staged 
ratings", pursuant to Fenderson.  





If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. No action is 
required by the veteran until he receives further notice.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



